Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 1 of 15 Page ID
                                  #:3304




                       Exhibit T
                Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 2 of 15 Page ID
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                                10/26/20, 9:16 AM
                                                  #:3305

                                    FREE SHIPPING ON ORDERS OVER $25
                                                   INNOVATIVE STORAGE SOLUTIONS

                                                                       Log in

                                                                        [

                                                                        Cart


                 s                                             Search

   #     Menu                                                                                          [     Cart




                                                     INNOVATIVE STORAGE SOLUTIONS




                          HOME               ALTERNATIVE WALLETS 4                       WALLETS 4


       DESK ACCESSORIES 4                                    OUTDOOR + FITNESS 4            MISCELLANEOUS 4


                                                                  FOR HER 4




   Home     ›    Smart Wallet® Premium Gift Box - Premium Gunmetal




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal                     Page 1 of 14
              Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 3 of 15 Page ID
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                              10/26/20, 9:16 AM
                                                #:3306




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal           Page 2 of 14
              Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 4 of 15 Page ID
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                              10/26/20, 9:16 AM
                                                #:3307




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal           Page 3 of 14
              Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 5 of 15 Page ID
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                              10/26/20, 9:16 AM
                                                #:3308




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal           Page 4 of 14
              Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 6 of 15 Page ID
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                              10/26/20, 9:16 AM
                                                #:3309




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal           Page 5 of 14
              Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 7 of 15 Page ID
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                              10/26/20, 9:16 AM
                                                #:3310




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal           Page 6 of 14
              Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 8 of 15 Page ID
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                              10/26/20, 9:16 AM
                                                #:3311




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal           Page 7 of 14
              Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 9 of 15 Page ID
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                              10/26/20, 9:16 AM
                                                #:3312




   Smart Wallet® Premium Gift Box - Premium Gunmetal
   $ 79.99


      PERSONALIZE IT



      ADD TO CART


   Storus® Smart Wallet® Premium Gift Box makes the perfect gift. The quality magnetic gift box with viewing window
   includes 1 Premium Finish Smart Wallet, a Micro Torx screw driver, a pack of extra Micro Torx screws, $1 million dollars
   and a life time membership rewards card. Smart Wallet is NEW and PATENTED. It is a 2-in-1 pocket wallet, a credit
   card holder + money clip, all in one. It is slim and fits into a front pants or jacket pocket or purse. It measures 3.4 inches
   long by 2.1 inches wide x 0.50 inches deep with expandable capability. It made the perfect gift or stocking stuffer. 1
   piece.

   Features + Benefits:

       RFID Blocking Technology: protects private information, credit cards, IDs, and driver's license from scanning
       devices. Ensures safety of private information an identity theft. US GOVT. FIPS 201 APPROVED




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal                                    Page 8 of 14
             Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 10 of 15 Page 10/26/20,
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                               ID       9:16 AM
                                                #:3313
       Design: It is a 2-in-1 product with a traditional style money clip attached to a chamber, The clip can be used to hold
       dollar bills and receipts. The chamber is used to store credit cards and IDs. The chamber is made with a flexible
       elastic webbing to increase the card capacity. Cards will not slip out easily. It has a cut out design for easy removable
       of cards.
       Slim + Ultra Light: It is significantly thinner than a traditional leather wallet but can hold up to 12 cards and IDs. It is
       ultra light and is comfortable in a front [pants or jacket pocket making it great for travel.
       High Quality: It is made from 100 percent real carbon fiber and 304 stainless steel money. It is durable and lasts.
       ​Personalize: ​Personalized it with initials, name or sentiment. It makes a great gift.



   Share this Product


     f Share            T Tweet                 p Pin it        F Fancy           g      +1




        Customer Reviews
        ! ! ! ! ! No reviews yet                                                                             Write a review




   More from this collection




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal                                      Page 9 of 14
             Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 11 of 15 Page 10/26/20,
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                               ID       9:16 AM
                                                #:3314




                                                         Smart Wallet® - Carbon Fiber
                                                                       $ 29.99




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal          Page 10 of 14
             Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 12 of 15 Page 10/26/20,
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                               ID       9:16 AM
                                                #:3315




                                                  Smart Money Clip® - Polished Stainless
                                                                       $ 29.99




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal          Page 11 of 14
             Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 13 of 15 Page 10/26/20,
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                               ID       9:16 AM
                                                #:3316




                                                         Smart Money Clip® - Titanium
                                                                       $ 39.99




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal          Page 12 of 14
             Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 14 of 15 Page 10/26/20,
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                               ID       9:16 AM
                                                #:3317




                                                                       SOLD
                                                                        OUT




                                                  Smart Money Clip® - Brushed Stainless
                                                                       $ 29.99




   Quick Links

   About Us
   Shipping + Processing
   Gift Wrap Service
   Premium Packaging Upgrade
   Customization + Promotional Services
   Returns Policy
   Contact Us


https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal          Page 13 of 14
             Case 2:20-cv-04556-AB-JC Document 102-27 Filed 03/19/21 Page 15 of 15 Page 10/26/20,
Smart Wallet® Premium Gift Box - Premium Gunmetal – Storus                               ID       9:16 AM
                                                #:3318
   Follow Us


     f         i        y
   Newsletter

   Sign up for the latest news, offers and styles


     Your email


      SUBSCRIBE

     Your email                                                                           SUBSCRIBE



                                                             Copyright © 2020, Storus.




https://www.storus.com/products/copy-of-smart-wallet-premium-gift-box-premium-gunmetal          Page 14 of 14
